DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 	Applicant’s is reminded that their Abstract is to be at least 50 words in length.

Election/Restrictions
Applicant’s election of Group I in the reply filed on May 26th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 26th, 2022.

Claim Objections
Claim 15 is objected to because of the following informalities:  Applicant’s claim lacks a proper dependency upon a previously presented claim and is not in proper formal to be considered an independent claim.  For the purpose of examination, the claim has been interpreted to depend from claim 15.  Amending the claim in this manner would give the limitations proper antecedence.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   	With respect to claim 1, Applicant claims “the tubal body being curved into an arch which follows the contour of the roof of an oral cavity” and “the ventral surface is in contact with a tongue”.  For the tubal body to follow the contour of the roof of an oral cavity requires the roof of the cavity and therefore requires the human body.  Additionally, for the ventral surface to be in contact with the tongue the tongue is required.  The Examiner suggest amending these limitations to read “the tubal body being curved into an arch configured to follow[[s]] the contour of the roof of an oral cavity” and “the ventral surface is [[in]] configured to contact with a tongue”.  Amending the claim in this manner would overcome the rejection of record.
 Claims 2-15 are rejected under 35 U.S.C. 101 as they depend from a rejected base claim and do not rectify the issues at hand.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the tube for hosting in the first channel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, Applicant claims “a distal opening which is opens at or near the proximal end of the wall”.  This should read “a distal opening which is open[[s]] at or near the distal end of the wall.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawyer et al. (US 2018/0169365).
Regarding claim 1, Sawyer et al. disclose an oral airway device comprising a tubal body (102) created by a wall which has a length between a distal end (106) and a proximal end (see figure below), the tubal body being curved into an arch which follows the contour of the roof of an oral cavity (figures 3 and 8), wherein the wall has a dorsal surface (112) and a ventral surface (104) and two flanks, a first flank (see figure below) and a second flank (see figure below), and wherein the ventral surface is in contact with a tongue after the oral airway device has been placed in a patient (figure 8), wherein the wall contains at least two hollow channels (108’s, 110, 114) which are passages in the tubal body, a first channel (114) and a second channel (110), wherein the two channels are laterally aligned (figures 1 and 5), wherein the first channel opens with a proximal opening (see figure below) at or near the proximal end of the wall and the first channel opens with a distal opening (see figure below) at or near the distal end of the wall (figure 1), wherein the second channel opens with a proximal opening (see figure below) at or near the proximal end of the wall and the first channel opens with a distal opening (see figure below) at or near the distal end of the wall, wherein the first channel (114) is located peripherally in the first flank (figure 5) and the first channel being capable of hosting a camera, a tool or a tube (¶43 endotracheal tube), and wherein the second channel (110) is compatible with a camera (¶42) insertable and removable from the second channel (¶42).
Regarding claim 2, Sawyer et al. disclose the first channel (114) is a groove (figures 1 and 5) and is not covered by the wall at least on a portion of the ventral surface and/or the first flank of the wall (figure 5).
Regarding claim 3, Sawyer et al. disclose the first channel has a slit (figure 5) along at least a portion of the length of the wall, and wherein the slit is located on the dorsal surface, the ventral surface or in the first flank of the wall (figure 5).
Regarding claim 4, Sawyer et al. disclose the tube for hosting in the first channel is an endotracheal tube (¶42-44, ¶51-52). 	Regarding claim 7, Sawyer et al. disclose the oral airway device comprises a cuff (118/¶36) attached around the perimeter of the wall near its distal end (figure 1, ¶40).
Regarding claim 8, Sawyer et al. disclose the cuff is inflatable (¶36).
Regarding claim 9, Sawyer et al. disclose the cuff is non-inflatable (figure 11, ¶40). 	Regarding claim 14, Sawyer et al. disclose the oral airway device comprises at least one camera (¶40-42) being inserted into the first or the second channel (¶41-42, ¶55).
Regarding claim 15, Sawyer et al. disclose the camera transmits images, heart tones, temperature measurements and/or breath sounds wirelessly to one or more monitors being positioned at one or more remote locations (¶23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (US 2018/0169365).
Regarding claim 13, Sawyer et al. discloses the oral airway device comprises a third hollow channel (108), the third hollow channel having a proximal opening (see figure below) which opens at or near the proximal end of the wall (figures 1 and 11) and a distal opening (see figure below) which is open at or near the distal end of the wall (figures 1 and 11).  However, Sawyer et al. fail to expressly teach or disclose the third channel is laterally aligned with the first and second channels.
It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the third channel to be laterally aligned with the first and second channels as moving the location of the channel to be aligned with the first and second channels requires only routine skill in the art and would perform equally well with the channels being aligned versus in their slightly offset configuration.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (US 2018/0169365) in view of Molnar (US 2016/0038014).
Regarding claims 5-6, Sawyer et al. disclose the claimed invention except for the oral airway device comprises a handle removably attached to the tubal body near the proximal end of the tubal body.
Molnar discloses an oral airway device (figures 16F-16G) having a tubal body (230) and a handle (236) removably attached to the proximal end of the body (¶127-128).  The detachable handle assists the medical service provider in placing and removing the tubal body in the desired position (¶128). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the oral airway device of Sawyer et al. to have a handle removably attached to the tubal body near the proximal end of the tubal body as taught by Molnar as the detachable handle assists the medical service provider in placing and removing the tubal body in the desired position.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (US 2018/0169365) in view of Zhou (US 10,441,735).
Regarding claim 10, Sawyer et al. disclose the oral airway device a third hollow channel (108), the third hollow channel having a proximal opening (see figure below) which opens at or near the proximal end of the wall (figures 1 and 11) and a distal opening (see figure below).
It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the third channel to be laterally aligned with the first and second channels as moving the location of the channel to be aligned with the first and second channels requires only routine skill in the art and would perform equally well with the channels being aligned versus in their slightly offset configuration.  
Additionally, Sawyer et al. fail to teach or disclose that the third channel distal opening is sealed.
Zhou discloses an oral airway device (100) having a distal opening (@31) which is sealed (31, figure 1A, column 10, lines 24-26) so as to prevent air leaking through the channel (column 10, lines 24-26).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the distal opening of the third channel of Sawyer et al. to be sealed as it prevents air leaking through the channel.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (US 2018/0169365) in view of Molnar (US 2016/0262603).
Sawyer et al. disclose the claimed invention except for the oral airway device comprises a stylet inserted into the third channel.
Molnar disclose the use of a style (82, figure 5C, ¶101) being inserted into a channel (80, figure 5C, ¶101) as it can assist in the insertion of the oral airway device to the target site. 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the oral airway device with a stylet that can be inserted into the third channel as taught by Molnar as it can assist in the insertion of the oral airway device to the target site.

    PNG
    media_image1.png
    692
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    587
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775